
	
		II
		110th CONGRESS
		1st Session
		S. 463
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31, 2007
			Mr. McCain (for himself
			 and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act
		  of 1971 to clarify when organizations described in section 527 of the Internal
		  Revenue Code of 1986 must register as political committees, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 527 Reform Act of
			 2007.
		2.Treatment of section
			 527 organizations
			(a)Definition of political
			 committeeSection 301(4) of
			 the Federal Election Campaign Act of
			 1971 (2
			 U.S.C. 431(4)) is amended—
				(1)by striking the period at the end of
			 subparagraph (C) and inserting ; or; and
				(2)by adding at the end the following:
					
						(D)any applicable 527
				organization.
						.
				(b)Definition of applicable
			 527 organizationSection 301 of such Act (2 U.S.C. 431) is
			 amended by adding at the end the following new paragraph:
				
					(27)Applicable
				527 organization
						(A)In generalFor purposes of paragraph (4)(D), the term
				applicable 527 organization means a committee, club, association,
				or group of persons that—
							(i)has given notice to the Secretary of the
				Treasury under section 527(i) of the Internal
				Revenue Code of 1986 that it is to be treated as an organization described in
				section 527 of such Code; and
							(ii)is not described in subparagraph
				(B).
							(B)Excepted organizationsA committee, club, association, or other
				group of persons described in this subparagraph is—
							(i)an organization described in
				section
				527(i)(5) of the Internal Revenue Code of 1986;
							(ii)an organization which is a committee, club,
				association or other group of persons that is organized, operated, and makes
				disbursements exclusively for paying expenses described in the last sentence of
				section
				527(e)(2) of the Internal Revenue Code of 1986 or expenses of a
				newsletter fund described in section 527(g) of such Code;
							(iii)an organization which is a committee, club,
				association, or other group that consists solely of candidates for State or
				local office, individuals holding State or local office, or any combination of
				either, but only if the organization refers only to one or more non-Federal
				candidates or applicable State or local issues in all of its voter drive
				activities and does not refer to a Federal candidate or a political party in
				any of its voter drive activities; or
							(iv)an organization described in subparagraph
				(C).
							(C)Applicable organizationFor purposes of subparagraph (B)(iv), an
				organization described in this subparagraph is a committee, club, association,
				or other group of persons whose election or nomination activities relate
				exclusively to—
							(i)elections where no candidate for Federal
				office appears on the ballot; or
							(ii)one or more of the following
				purposes:
								(I)Influencing the selection, nomination,
				election, or appointment of one or more candidates to non-Federal
				offices.
								(II)Influencing one or more applicable State or
				local issues.
								(III)Influencing the selection, appointment,
				nomination, or confirmation of one or more individuals to non-elected
				offices.
								(D)Exclusivity testA committee, club, association, or other
				group of persons shall not be treated as meeting the exclusivity requirement of
				subparagraph (C) if it makes disbursements aggregating more than $1,000 for any
				of the following:
							(i)A public communication that promotes,
				supports, attacks, or opposes a clearly identified candidate for Federal office
				during the 1-year period ending on the date of the general election for the
				office sought by the clearly identified candidate (or, if a runoff election is
				held with respect to such general election, on the date of the runoff
				election).
							(ii)Any voter drive activity during a calendar
				year, except that no disbursements for any voter drive activity shall be taken
				into account under this subparagraph if the committee, club, association, or
				other group of persons during such calendar year—
								(I)makes disbursements for voter drive
				activities with respect to elections in only 1 State and complies with all
				applicable election laws of that State, including laws related to registration
				and reporting requirements and contribution limitations;
								(II)refers to one or more non-Federal
				candidates or applicable State or local issues in all of its voter drive
				activities and does not refer to any Federal candidate or any political party
				in any of its voter drive activities;
								(III)does not have a candidate for Federal
				office, an individual who holds any Federal office, a national political party,
				or an agent of any of the foregoing, control or materially participate in the
				direction of the organization, solicit contributions to the organization (other
				than funds which are described under clauses (i) and (ii) of section
				323(e)(1)(B)), or direct disbursements, in whole or in part, by the
				organization; and
								(IV)makes no contributions to Federal
				candidates.
								(E)Certain references to Federal candidates
				not taken into accountFor
				purposes of subparagraphs (B)(iii) and (D)(ii)(II), a voter drive activity
				shall not be treated as referring to a clearly identified Federal candidate if
				the only reference to the candidate in the activity is—
							(i)a reference in connection with an election
				for a non-Federal office in which such Federal candidate is also a candidate
				for such non-Federal office; or
							(ii)a reference to the fact that the candidate
				has endorsed a non-Federal candidate or has taken a position on an applicable
				State or local issue, including a reference that constitutes the endorsement or
				position itself.
							(F)Certain references to political parties not
				taken into accountFor
				purposes of subparagraphs (B)(iii) and (D)(ii)(II), a voter drive activity
				shall not be treated as referring to a political party if the only reference to
				the party in the activity is—
							(i)a reference for the purpose of identifying
				a non-Federal candidate;
							(ii)a reference for the purpose of identifying
				the entity making the public communication or carrying out the voter drive
				activity; or
							(iii)a reference in a manner or context that
				does not reflect support for or opposition to a Federal candidate or candidates
				and does reflect support for or opposition to a State or local candidate or
				candidates or an applicable State or local issue.
							(G)Applicable state or local
				issueFor purposes of this
				paragraph, the term applicable State or local issue means any
				State or local ballot initiative, State or local referendum, State or local
				constitutional amendment, State or local bond issue, or other State or local
				ballot
				issue.
						.
			(c)Definition of Voter Drive
			 ActivitySection 301 of such
			 Act (2 U.S.C.
			 431), as amended by subsection (b), is further amended by
			 adding at the end the following new paragraph:
				
					(28)Voter drive activityThe term voter drive activity
				means any of the following activities conducted in connection with an election
				in which a candidate for Federal office appears on the ballot (regardless of
				whether a candidate for State or local office also appears on the
				ballot):
						(A)Voter registration activity.
						(B)Voter identification.
						(C)Get-out-the-vote activity.
						(D)Generic campaign activity.
						(E)Any public communication related to
				activities described in subparagraphs (A) through (D).
						Such term shall not include any
				activity described in subparagraph (A) or (B) of section
				316(b)(2)..
			3.Rules for allocation of expenses between
			 federal and non-federal activities
			(a)In generalTitle III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et
			 seq.) is amended by adding at the end the following:
				
					325.Allocation and funding rules for certain
				expenses relating to federal and non-federal activities
						(a)In generalIn the case of any disbursements by any
				political committee that is a separate segregated fund or nonconnected
				committee for which allocation rules are provided under subsection (b)—
							(1)the disbursements shall be allocated
				between Federal and non-Federal accounts in accordance with this section and
				regulations prescribed by the Commission; and
							(2)in the case of disbursements allocated to
				non-Federal accounts, may be paid only from a qualified non-Federal
				account.
							(b)Costs To be allocated and allocation
				rules
							(1)In generalDisbursements by any separate segregated
				fund or nonconnected committee, other than an organization described in section
				323(b)(1), for any of the following categories of activity shall be allocated
				as follows:
								(A)100 percent of the expenses for public
				communications or voter drive activities that refer to one or more clearly
				identified Federal candidates, but do not refer to any clearly identified
				non-Federal candidates, shall be paid with funds from a Federal account,
				without regard to whether the communication refers to a political party.
								(B)At least 50 percent, or a greater
				percentage if the Commission so determines by regulation, of the expenses for
				public communications and voter drive activities that refer to one or more
				clearly identified candidates for Federal office and one or more clearly
				identified non-Federal candidates shall be paid with funds from a Federal
				account, without regard to whether the communication refers to a political
				party.
								(C)At least 50 percent, or a greater
				percentage if the Commission so determines by regulation, of the expenses for
				public communications or voter drive activities that refer to a political
				party, but do not refer to any clearly identified Federal or non-Federal
				candidate, shall be paid with funds from a Federal account, except that this
				paragraph shall not apply to communications or activities that relate
				exclusively to elections where no candidate for Federal office appears on the
				ballot.
								(D)At least 50 percent, or a greater
				percentage if the Commission so determines by regulation, of the expenses for
				public communications or voter drive activities that refer to a political party
				and refer to one or more clearly identified non-Federal candidates, but do not
				refer to any clearly identified Federal candidates, shall be paid with funds
				from a Federal account, except that this paragraph shall not apply to
				communications or activities that relate exclusively to elections where no
				candidate for Federal office appears on the ballot.
								(E)Unless otherwise determined by the
				Commission in its regulations, at least 50 percent of any administrative
				expenses, including rent, utilities, office supplies, and salaries not
				attributable to a clearly identified candidate, shall be paid with funds from a
				Federal account, except that for a separate segregated fund such expenses may
				be paid instead by its connected organization.
								(F)At least 50 percent, or a greater
				percentage if the Commission so determines by regulation, of the direct costs
				of a fundraising program or event, including disbursements for solicitation of
				funds and for planning and administration of actual fundraising events, where
				Federal and non-Federal funds are collected through such program or event shall
				be paid with funds from a Federal account, except that for a separate
				segregated fund such costs may be paid instead by its connected organization.
				This paragraph shall not apply to any fundraising solicitations or any other
				activity that constitutes a public communication.
								(2)Certain references to federal candidates
				not taken into accountFor
				purposes of paragraph (1), a public communication or voter drive activity shall
				not be treated as referring to a clearly identified Federal candidate if the
				only reference to the candidate in the communication or activity is—
								(A)a reference in connection with an election
				for a non-Federal office in which such Federal candidate is also a candidate
				for such non-Federal office; or
								(B)a reference to the fact that the candidate
				has endorsed a non-Federal candidate or has taken a position on an applicable
				State or local issue (as defined in section 301(27)(G)), including a reference
				that constitutes the endorsement or position itself.
								(3)Certain references to political parties not
				taken into accountFor
				purposes of paragraph (1), a public communication or voter drive activity shall
				not be treated as referring to a political party if the only reference to the
				party in the communication or activity is—
								(A)a reference for the purpose of identifying
				a non-Federal candidate;
								(B)a reference for the purpose of identifying
				the entity making the public communication or carrying out the voter drive
				activity; or
								(C)a reference in a manner or context that
				does not reflect support for or opposition to a Federal candidate or candidates
				and does reflect support for or opposition to a State or local candidate or
				candidates or an applicable State or local issue.
								(c)Qualified Non-Federal account
							(1)In generalFor purposes of this section, the term
				qualified non-Federal account means an account which consists
				solely of amounts—
								(A)that, subject to the limitations of
				paragraphs (2) and (3), are raised by the separate segregated fund or
				nonconnected committee only from individuals, and
								(B)with respect to which all requirements of
				Federal, State, or local law (including any law relating to contribution
				limits) are met.
								(2)Limitation on individual donations
								(A)In generalA separate segregated fund or nonconnected
				committee may not accept more than $25,000 in funds for its qualified
				non-Federal account from any one individual in any calendar year.
								(B)AffiliationFor purposes of this paragraph, all
				qualified non-Federal accounts of separate segregated funds or nonconnected
				committees which are directly or indirectly established, financed, maintained,
				or controlled by the same person or persons shall be treated as one
				account.
								(3)Fundraising limitation
								(A)In generalNo donation to a qualified non-Federal
				account may be solicited, received, directed, transferred, or spent by or in
				the name of any person described in subsection (a) or (e) of section
				323.
								(B)Funds not treated as subject to
				ActExcept as provided in
				subsection (a)(2) and this subsection, any funds raised for a qualified
				non-Federal account in accordance with the requirements of this section shall
				not be considered funds subject to the limitations, prohibitions, and reporting
				requirements of this Act for any purpose (including for purposes of subsection
				(a) or (e) of section 323 or subsection (d)(1) of this section).
								(d)Definitions
							(1)Federal accountThe term Federal account means
				an account which consists solely of contributions subject to the limitations,
				prohibitions, and reporting requirements of this Act. Nothing in this section
				or in section 323(b)(2)(B)(iii) shall be construed to infer that a limit other
				than the limit under section 315(a)(1)(C) applies to contributions to the
				account.
							(2)Nonconnected committeeThe term nonconnected
				committee shall not include a political committee of a political
				party.
							(3)Voter drive activityThe term voter drive activity
				has the meaning given such term in section
				301(28).
							.
			(b)Reporting requirementsSection 304(e) of such Act (2 U.S.C. 434(e)) is
			 amended—
				(1)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5); and
				(2)by inserting after paragraph (2) the
			 following new paragraph:
					
						(3)Receipts and disbursements from qualified
				non-federal accountsIn
				addition to any other reporting requirement applicable under this Act, a
				political committee to which section 325(a) applies shall report all receipts
				and disbursements from a qualified non-Federal account (as defined in section
				325(c)).
						.
				4.ConstructionNo provision of this Act, or amendment made
			 by this Act, shall be construed—
			(1)as approving, ratifying, or endorsing a
			 regulation promulgated by the Federal Election Commission;
			(2)as establishing, modifying, or otherwise
			 affecting the definition of political organization for purposes of the Internal
			 Revenue Code of 1986; or
			(3)as affecting the determination of whether a
			 group organized under section 501(c) of the Internal
			 Revenue Code of 1986 is a political committee under section 301(4) of the
			 Federal Election Campaign Act of 1971.
			5.Judicial review
			(a)Special rules for actions brought on
			 constitutional groundsIf any
			 action is brought for declaratory or injunctive relief to challenge the
			 constitutionality of any provision of this Act or any amendment made by this
			 Act, the following rules shall apply:
				(1)The action shall be filed in the United
			 States District Court for the District of Columbia and shall be heard by a
			 3-judge court convened pursuant to
			 section
			 2284 of title 28, United States Code.
				(2)A copy of the complaint shall be delivered
			 promptly to the Clerk of the House of Representatives and the Secretary of the
			 Senate.
				(3)A final decision in the action shall be
			 reviewable only by appeal directly to the Supreme Court of the United States.
			 Such appeal shall be taken by the filing of a notice of appeal within 10 days,
			 and the filing of a jurisdictional statement within 30 days, of the entry of
			 the final decision.
				(4)It shall be the duty of the United States
			 District Court for the District of Columbia and the Supreme Court of the United
			 States to advance on the docket and to expedite to the greatest possible extent
			 the disposition of the action and appeal.
				(b)Intervention by members of
			 congressIn any action in
			 which the constitutionality of any provision of this Act or any amendment made
			 by this Act is raised (including but not limited to an action described in
			 subsection (a)), any Member of the House of Representatives (including a
			 Delegate or Resident Commissioner to Congress) or Senate shall have the right
			 to intervene either in support of or opposition to the position of a party to
			 the case regarding the constitutionality of the provision or amendment. To
			 avoid duplication of efforts and reduce the burdens placed on the parties to
			 the action, the court in any such action may make such orders as it considers
			 necessary, including orders to require intervenors taking similar positions to
			 file joint papers or to be represented by a single attorney at oral
			 argument.
			(c)Challenge by members of
			 congressAny Member of
			 Congress may bring an action, subject to the special rules described in
			 subsection (a), for declaratory or injunctive relief to challenge the
			 constitutionality of any provision of this Act or any amendment made by this
			 Act.
			(d)Applicability
				(1)Initial
			 claimsWith respect to any
			 action initially filed on or before December 31, 2010, the provisions of
			 subsection (a) shall apply with respect to each action described in such
			 subsection.
				(2)Subsequent actionsWith respect to any action initially filed
			 after December 31, 2010, the provisions of subsection (a) shall not apply to
			 any action described in such subsection unless the person filing such action
			 elects such provisions to apply to the action.
				6.Effective
			 DateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act.
		
